Citation Nr: 0731153	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts issued in October 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The veteran's PTSD diagnosis has been linked to a 
stressor involving the death of his friend in his assigned 
military unit in the Republic of Vietnam during active duty.  

CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in August 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.  An additional letter advising 
the veteran of VCAA requirements was sent in July 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

As to the duty to assist, all medical records identified by 
the veteran have been obtained consistent with 38 C.F.R. 
§ 3.159.  Service medical records are in the claims folder.  
Examinations have been provided in connection with this 
claim.  Further attempts to obtain additional evidence would 
be futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Service Connection for PTSD

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2007), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran 
v. Brown, 6 Vet. App. 283 (1994).  In this regard, the 
veteran's service personnel records show that he served as a 
radio repairman, a radar repair helper, a senior airman 
engineer repairman, and a signal support specialist during 
active duty, and that he served in the Republic of Vietnam 
for two tours, from December 1968 to December 1969, and from 
April 1970 to April 1971.  According to his records, in July 
1969, he was attached to the 73rd Surv Apln Company in 
Vietnam.  

The veteran claims that, while stationed with the 73rd in 
July 1969, his friend was killed.  This friend, JPM, was 
reportedly killed in an airplane crash.  The veteran has 
provided documentation that JPM's name is listed on the 
Vietnam Wall as having been killed in a plane crash in July 
1969 in Long Khanh, South Vietnam.  The Board has also 
verified that JPM was a member of the 73rd at the same time 
the veteran belonged to that unit.  The unit appears to have 
been small (19 Officers, 22 Warrant Officers, and 290 
Enlisted Men).  Thus, the probability of the veteran knowing 
JPM is great.

While service medical records show no diagnosis or complaints 
of PTSD or other mental health issues, a diagnosis of PTSD is 
of record.  In September 2004, the veteran was afforded a VA 
psychiatric examination to determine whether he had PTSD.  
The diagnosis was PTSD.  The veteran reported multiple 
stressors related to his Vietnam service, including that one 
of his friends/comrades was killed in a plane crash.  He also 
noted that he abused alcohol after returning from Vietnam as 
a way of numbing his emotional pain.  He reported flashbacks 
and nightmares with insomnia and startle response for a 
number of years, which occurred but with less frequency now.  
The examiner concluded that the veteran had PTSD and comorbid 
depression for many years.  These were observed to be due to 
his traumatic military experiences and another longstanding 
personal issue.  The examiner noted that the veteran's 
history was consistent with PTSD.  The examiner observed that 
the veteran unfortunately had minimal documentation due to 
his discomfort with seeking help for these problems over the 
years but that did not change the fact that he has suffered 
with them.  

The veteran's military decorations do not indicate 
involvement in combat and his service medical records do not 
show that he ever sustained any combat-related injuries.  
Therefore, his involvement in combat cannot be conceded 
merely on the basis of his statements to that effect.

The evidence associated with the veteran's claims file 
consists of the aforementioned VA psychiatric examination 
with a diagnoses of PTSD associated with various claimed 
stressors that the veteran has alleged to have occurred 
during his period of active duty in Vietnam, as noted above.  

Thus, of the many stressors accounts presented by the 
veteran, one has been verified, the death of JPM of his unit 
who served with the veteran.  While the Board has no actual 
proof that they were friends, it will resolve reasonable 
doubt in the veteran's favor.  

The Board finds credible supporting evidence to establish 
that the claimed in-service stressors mostly likely occurred.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) citing 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (independent 
evidence of the occurrence of a stressful event implied the 
veteran's personal exposure).  The Board has considered the 
aforementioned evidence and finds a diagnosis of PTSD.  
Furthermore, the evidence links this PTSD diagnosis to the 
veteran's stressor of the death of his friend.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to incoming enemy artillery 
fire and the unit records confirmed that the veteran's unit 
was exposed to rocket attacks.  The Court held that, 
"Although the unit records do not specifically state that the 
veteran was present during the rocket attacks, the fact that 
he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks."  Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002).  Therefore, resolving all doubt in the 
veteran's favor, the Board will find that the in-service 
stressor linked to the veteran's PTSD diagnosis has been 
verified.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
His claim for service connection for PTSD is thus granted, 
subject to the applicable laws and regulations that govern 
awards of VA compensation.  38 C.F.R. § 3.400 (2007).


ORDER

Service connection for post traumatic stress disorder is 
granted. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


